By the Court.
The fact that the officers, upon entering the defendant’s kitchen, saw upon the table a bottle which appeared to contain whiskey, and a tumbler, was clearly competent. It was also competent to show what became of it, as a part of the res gestee, and to account for not producing it in court. Besides, the fact that the defendant permitted a person present to throw it out of the window, without any objection, is a significant indication that he did not have the bottle of whiskey for any innocent purpose.

Exceptions overruled.